DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.

	Claims 1-30 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by  Lee et al. (US Publication No.  20190014564 A1 and Lee hereinafter).


Regarding Claim 1,  15 and 29-30, Lee teaches a method of wireless communication performed by a first user equipment (UE), comprising: 
Encapsulating (i.e. reads on code such as generate ..instructing .. sidelink … activation /realease)  [Figure 14, whole Figure], into a link layer sidelink management     (i.e. management and operation of side link)    Para [0172]  message  (i.e. trigger message)   Para [0025], upper layer signaling (i.e. signaling)  Para [0103]  and Para [0136] or managing a direct communication connection with a second UE  (Figure 7, whole figure)


    PNG
    media_image1.png
    528
    401
    media_image1.png
    Greyscale
; 

transmitting (transmitting)  Para [0019], to the second UE, the link layer sidelink management (i.e. management and operation of side link)   Para [0172]   message   (i.e. trigger message)   Para [0025] including the upper layer signaling (i.e. upper layer … transport)  Para [0046].   	Regarding Claims 2 and 16, Lee teaches wherein a response message to the link layer sidelink management message is triggered by the upper layer signaling  (i.e. send a response message)  Para [0058].   	Regading Claims 3 and 17, Lee teaches wherein the link layer sidelink management message is conveyed via a signaling radio bearer  (i.e. a higher layer signal, such as radio resource control (RRC). Para [0119]. 
a link layer identifier (L2 ID) for a link layer identifier discovery procedure, an upper layer identifier associated with the upper layer signaling, a cause code, a service identifier, a communication type indicator, a quality of service indicator, a bearer profile, or a combination thereof (i.e.  through the Quality of Service required, by the Radio bearer)  Para [0049].   	Regarding Claims 9 and 23, Lee teaches wherein the link layer sidelink management message is a radio resource control (RRC) connection management request or an RRC reconfiguration message (i.e.  base station transmits a higher layer signal including an SPS cycle period, e.g., a radio resource control (RRC) signal to the UE)  Para [0140].   	Regarding Claims 10 and 24, Lee teaches wherein the link layer sidelink (i.e. .



			  		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  S. Lee et al. (US Publication  20190144564), “Terminal operation method in accordance with uplink SPS in wireless communication system and terminal using same”, (April 3, 2017) (date appropriate).

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571-272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen (Kevin) PAN can be reached on (571) 272-7855.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
Diane.Mizrahi@USPTO.gov